Citation Nr: 1144655	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for an eye disorder other than left exotropia, non-comitant, paresis of internal and external rectus muscle, to include cataracts.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By an April 2009 decision, the Board:  (1) granted service connection for bilateral hearing loss; (2) denied a petition to reopen a previously denied claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle; (3) remanded the issue of whether there was clear and unmistakable error (CUE) in an August 1955 rating decision denying service connection for bilateral pes planus; (4) and deferred consideration of the issue of whether new and material has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Veteran's representative before the Court and VA General Counsel filed a joint motion to partially vacate and remand the Board's April 2009 decision.  That part of the decision pertaining to the hearing loss and bilateral pes planus matters was to stay intact.  In a February 2010 order, the Court granted the joint motion and remanded the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle to the Board for compliance with the joint motion.

In April 2009, the Appeals Management Center (AMC) implemented the award of service connection for bilateral hearing loss.  Pursuant to the Board's April 2009 remand instructions, the RO adjudicated the issue of whether there was CUE in an August 1955 rating decision denying service connection for bilateral pes planus.  In a February 2010 rating decision, the RO found that no revision was warranted in the August 1955 decision.

In March 2011, the Board requested a medical opinion in connection with the bilateral pes planus claim pursuant to 38 C.F.R. § 20.901(a) (2011).  A May 2011 opinion was obtained from a VA physician.  An addendum to the opinion was requested in June 2011.  The addendum was provided in July 2011.  In August 2011, the Veteran was sent a letter with a copy of the opinions and he was advised that he could submit additional evidence.  See 38 C.F.R. § 20.903(a) (2011).  In September 2011, the Veteran submitted additional evidence in the form of a private medical evaluation.  The Veteran waived review of the additional evidence by the agency of original jurisdiction.  Therefore, the Board will consider the evidence in the adjudication of the appeal.

The decision below addresses the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and for bilateral pes planus.  The underlying claim of service connection for the two eye disorder claims are the subject of a remand that follows the decision.



FINDINGS OF FACT

1.  By a June 2005 rating decision, the RO denied a claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and bilateral pes planus.  After a notice of disagreement was submitted and a statement of the case was issued, the Veteran did not file a substantive appeal in a timely manner.

2.  Evidence received since the RO's June 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's June 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus and it raises a reasonable possibility of substantiating the underlying claim.

4.  The Veteran has bilateral pes planus that preexisted his active military service.

5.  The Veteran's preexisting bilateral pes planus as likely as not increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progress of the condition.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision, which denied the Veteran's claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for bilateral pes planus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The Veteran has bilateral pes planus that was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Left Exotropia, Non-comitant, Paresis of Internal and External Rectus Muscle

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  For this issue, the Board grants the Veteran's petition to reopen a claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue as it relates to the analysis of reopening the claim.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Congenital or developmental defects and refractive error of the eye are not considered to be a disease or injury with the meaning of the statutes governing service connection.  See 38 C.F.R. §§ 3.03(c), 4.9 (2011).  In-service incurrence of a disease or injury is not possible with respect to manifestations of a congenital or developmental defect, and as a result.  See Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA regulations that distinguish a congenital or developmental defect from a disease); Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA regulation that refractive errors of the eye are a congenital defect and thus do not constitute an injury or disease incurred in service).

Although a developmental defect may not be considered a disease or injury incurred during service, service connection may nevertheless be available for a disability shown to have resulted from a congenital defect which was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90 (July 18, 1990).

In June 1955, the Veteran filed an application for benefits.  He claimed service connection for "eye sight aggravated by military service."  By an April 1955 rating decision, the RO denied the claim and characterized the disability as left exotropia, non-comitant, paresis of internal and external rectus muscle.  The RO determined that the eye disorder was a congenital or developmental disability and was not a disability under the law.

In a November 2003 application for benefits, the Veteran claimed service connection for "eye sight."  By a May 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and denied the application to reopen.

In March 2005, the Veteran requested that his claim for an "eye condition" be reopened.  By a June 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and denied the application to reopen.  The Veteran was notified of the decision and his appellate rights by a letter dated later in June 2005.  The Veteran filed a notice of disagreement (NOD) with the denial in September 2005.  After additional evidence was submitted, the RO reopened the claim on account of the submission of new and material evidence, but denied the claim on the merits in a statement of the case (SOC) dated in June 2006.

Thereafter, the Veteran submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in September 2006.  By a letter dated later in September 2006, the RO notified the Veteran that the submission of his substantive appeal in response to the SOC was untimely, was not within one year of the notification letter regarding the June 2005 rating decision, and did not constitute a timely request for extension to file a substantive appeal.  See 38 C.F.R. §§ 20.202, 20.302, 20.302 (2011).  Whether a substantive appeal has been filed on time is an appealable issue.  See 38 C.F.R. § 19.34 (2011).  After the Veteran was notified of the untimely nature of his substantive appeal, he did not submit a NOD with the September 2006 determination.  In October 2006, he did complain that June 2006 SOC was not sent to him until June 2006, but he in no way argued that the substantive appeal should have been accepted as timely or that he disagreed with the September 2006 determination.  See 38 C.F.R. § 20.201 (2011).  Therefore, the June 2005 RO rating decision is final as to this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The RO accepted the Veteran's September 2006 VA Form 9 as a petition to reopen his previously denied claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle.  VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the June 2005 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the June 2005 rating decision included:  service treatment records; a July 1955 VA examination report; treatment records from the VA Medical Center (VAMC) in West Palm Beach, Florida, dated from August 2004 to November 2004; and applications for benefits and statements from the Veteran.

The Veteran's service treatment records showed that on pre-induction examination in November 1951 he was diagnosed as having myopia of the right eye and convergent strabismus.  He gave a history of two ocular muscle operations on the left eye, in 1937 and 1941.

On induction examination in July 1953, the Veteran was diagnosed as having myopia.  Vision on the right was 20/200 and on the left was 20/30, corrected to 20/20 bilaterally.  New glasses were issued in August 1953.  In October 1953, he gave a history of a steel "splint" in his left eye.  In May 1954, the Veteran was treated for a laceration over his eye.  He had six skin sutures.  In September 1954, the Veteran complained that his eyes tire, and left internal external rectus paresis was diagnosed.  It was reported that it had been operated on twice.  New glasses were issued.

On service discharge examination in June 1955, the Veteran's vision was 20/400 bilaterally corrected to 20/20 on the right and 20/30 on the left.  Compound myopic astigmatism left eye mixed astigmatism was reported.  So was exotropia, paradoxical anomalous correspondence, paresis of the lateral and medial external rectus of the left eye, and diplopia when fixating with left eye.

After service, the Veteran was afforded a VA examination in July 1955 in conjunction with his initial claim.  He was diagnosed as having left exotropia, non-comitant, paresis of internal and external rectus, left eye.

In a February 2004 statement, the Veteran reported that a projection lamp blew up in his face in 1954 and that some glass particles hit his face and eyes.  A November 2004 VA treatment record noted a history of a lamp blowing up in the Veteran's face in service, as well as a past ocular history of symptoms in the left eye secondary to muscle paralysis, a horseshoe tear in the left eye in 1993, and lid papillomas removed.  The Veteran was found to have bilateral cataracts, constant left exotropia with central suppression (probable amblyopia), and compound myopic astigmatism/presbyopia.

Additional evidence was received subsequent to the June 2005 rating decision but prior to the issuance of the June 2006 SOC.  The evidence included private treatment records dated from 1985 to 2004.  The records pertained to treatment for eye problems, including from Mid Island Eye Physicians and Surgeons.  In a March 2004 letter, Gregory Cowan, M.D., stated that the Veteran's "cataract and eye deterioration are as likely or not secondary to accident suffered while in the military."

The Board notes that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The RO considered the additional evidence and found it to be new and material, particularly the March 2004 letter from Dr. Cowan.  As noted previously, the RO nevertheless denied the claim on the merits in the June 2006 SOC.

When the Board denied the Veteran's petition to reopen the claim in April 2009, the Board determined that the March 2004 letter had been considered by the RO in the last final denial.  Thus, the letter was not "new" evidence in the context of the Veteran's present claim to reopen.  According to the February 2010 joint motion for remand, the Board did not provide adequate reasons and bases for determining that the Veteran had not submitted new and material evidence since the June 2006 SOC rather than the June 2005 rating decision since that was the last prior final denial.  Based on the language of the February 2010 joint motion for remand, the Board concludes that the March 2004 letter from Dr. Cowan should be considered evidence added to the record since the June 2005 rating decision; thus, the letter and other private treatment records are new evidence in the context of the Veteran's present claim to reopen.

Other additional evidence added to the record since the June 2005 decision includes:  duplicate service treatment records; treatment records and examination reports from the West Palm Beach VAMC, dated from November 2004 to December 2008; a VA medical opinion and addendum from Dr. Renner Johnston, dated in May 2011 and July 2011; treatment records from Nassau Hearing Services, dated from June 2005 to August 2006; a letter from Dr. Kenneth Lee, dated in October 2006; treatment records from Dr. Cowan, dated from October 1993 to March 2002; treatment records from Delray Eye Associates, dated in March 2006; treatment records from Dr. Gary Shore, dated from July 2000 to January 2003; treatment records from a Dr. Karl, dated from 1994 to 1998; a medical evaluation and opinion report from Dr. Allan Selbst, dated in March 2011; and statements and hearing testimony from the Veteran and his wife.

With consideration of the March 2004 letter from Dr. Cowan, the Board finds that the evidence added to the record since the June 2005 rating decision constitutes new and material evidence.  The Board finds that this evidence is new because it was not previously before VA decision makers.  Moreover, because Dr. Cowan attributes the Veteran's cataracts and his eye deterioration to an accident during military service, the letter is supporting evidence that the Veteran's left exotropia, non-comitant, paresis of internal and external rectus muscle may be related to military service and may not be a congenital or developmental defect.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.

II. Bilateral Pes Planus

As noted previously, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits as provided for by the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  For this issue, the Board grants service connection for bilateral pes planus.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.

In the Veteran's June 1955 application for benefits, he claimed service connection for "fallen arches."  In the April 1955 rating decision, the RO denied the claim and characterized the disability as bilateral pes planus.  The RO determined that the Veteran's bilateral pes planus preexisted military service and was not aggravated in service.

In the November 2003 application for benefits, the Veteran claimed service connection for "feet."  In the May 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for bilateral pes planus and denied the application to reopen.

In March 2005, the Veteran requested that his claim for "flat foot" be reopened.  In the June 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for bilateral pes planus and denied the application to reopen.  Similar to the eye disorder claim addressed above, the Veteran was notified of the decision and his appellate rights by a letter dated later in June 2005.  The Veteran filed a NOD with the denial in September 2005 and a SOC was issued in June 2006.  The Veteran submitted an untimely VA Form 9 in September 2006.  Therefore, the June 2005 RO rating decision is final as to this claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The RO accepted the Veteran's September 2006 VA Form 9 as a petition to reopen his previously denied claim of service connection for bilateral pes planus.  As noted previously, VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The evidence of record at the time of the June 2005 rating decision and the additional evidence added to the record since that decision are identical to the evidence identified in the analysis of the eye disorder claim.

The Veteran's service treatment records showed that on pre-induction examination in November 1951 he was diagnosed with third degree pes planus that was moderate to test.  On induction examination in July 1953, he was again diagnosed as having third degree pes planus that was moderated to test.  The Veteran was assigned a physical profile of L-3 for the lower extremities.

In August 1953, less than one month into service, the Veteran reported pain along the interior aspect of the leg only when wearing combat boots.  He had painful feet and legs on prolonged weight bearing.  The Veteran's feet were flat with complete obliteration of the arches.  There was no limitation of motion, and his feet were strong on test.  The diagnosis was third degree bilateral pes planus that was aggravated by excess weight.  He was placed on a permanent L-3 profile with no marching, prolonged weight bearing, kitchen patrol, or guard duty.

In September 1953, the Veteran complained that his feet were still symptomatic.  It was noted that his profile had been changed to less weight bearing so that he should get along fairly well.  At an October 1953 periodic examination, the Veteran reported that he had a history of foot trouble.  Physical examination revealed pes planus that was characterized as non-disabling.  His profile remained at L-3.  The Veteran was provided metatarsal bars in December 1953.  In March 1954, he sought treatment for pain in his calves and was provided with arch supports.  He continued to have a permanent L-3 profile.  The Veteran was considered unfit for return to full duty.  He was specifically unfit for walking over one-half mile and standing over two hours.  He was to wear low quarters footwear and to not participate in maneuvers.

On service discharge examination in June 1955, the feet portion of the examination was abnormal as pes planus was diagnosed.  It was noted that the Veteran had a profile of L-3.  Shortly after service, the Veteran underwent VA examination in July 1955.  He reported that his feet were painful on prolonged walking or standing.  There was marked dragging on both long arches.  The examiner noted that the weight bearing line fell inside the first toes.  There was no limitation of motion of the feet or ankles.  The Veteran balanced well on his toes and there was a callosity below the left second metatarsal head.  He was diagnosed with third degree bilateral weak feet considered to be symptomatic.

A November 2004 VA podiatry consultation noted a history of problems of flat feet from service.  The Veteran had decreased longitudinal arches and excessive pronation.  Range of motion and strength was decreased.  He was assessed with pes planus.

A statement from the Veteran's wife dated in October 2006 indicates that she knew the Veteran prior to his military service.  She stated that she noticed throughout the years that the Veteran could no longer walk or stand the way he did prior to military service.

In January 2007, the Veteran underwent a VA foot examination.  The examiner stated that the Veteran's "congenital" pes planus was less likely as not (50/50 probability) aggravated beyond its natural progression by military service.  The examiner stated that the Veteran was noted to have third degree pes planus that was moderate to test at enlistment and noted to be not disabling.  The examiner noted that the Veteran was given a profile for low quarter shoes in service and his job was changed from supply to projectionist to limit his requirement to stand and walk.  At the time of separation, he was noted to be vigorous and muscular, although he was 90 pounds overweight.  According to the examiner, the Veteran's pes planus was also noted to be not disabling at separation.  The examiner also noted that the Veteran had full range of motion of his feet and ankles at the July 1955 VA examination.

VA records show continued treatment for pes planus at the West Palm Beach VAMC podiatry clinic as recently as May 2008.

In March 2011, the Board requested a medical opinion in connection with the bilateral pes planus claim pursuant to 38 C.F.R. § 20.901(a).  The opinion was to address whether the Veteran's bilateral pes planus was congenital or acquired and, if it was acquired, whether it underwent an identifiable permanent increase in severity which was beyond its natural progression.

Dr. Johnston provided an initial medical opinion in May 2011 and an addendum in July 2011.  After reviewing the claims file, Dr. Johnston indicated that the Veteran's pes planus could have been an undetected congenital condition but was more likely to be an acquired flexible pes planus.  Dr. Johnston stated that, regardless of the nature or timing of the pes planus, it remained pain free and flexible with orthotics and a permanent limited profile was given to the Veteran at age 21.  Dr. Johnston stated that flexible pes planus can be subject to symptoms during military service, namely pain and some symptoms.  He also stated that the Veteran was noted to have no pain and only mild symptoms on examination at the ages 73 and 77.  Dr. Johnston related that the vast majority of people with pes planus are managed symptomatically as was done with the Veteran.  Dr. Johnston noted that the Veteran was overweight, which increases the stress on the feet.  According to Dr. Johnston, a permanent profile was appropriately prescribed and the Veteran finished his military time with no apparent increased symptoms or disability from his feet.  Dr. Johnston stated that there is no record of injury or increased stresses that would increase the Veteran's pes planus other than his persistent excess weight.  He noted that the Veteran's pes planus is as expected from natural progression and remains essentially pain free with less flexibility.

In September 2011, the Veteran's representative submitted a March 2011 evaluation and opinion report from Dr. Selbst.  According to the report, Dr. Selbst reviewed evidence in the claims file and examined the Veteran.  Dr. Selbst noted an accurate medical history and diagnosed the Veteran with pes planus.  Dr. Selbst provided an opinion that the Veteran's pes planus was as likely as not aggravated permanently by service and not just the normal progression of the disease.  Dr. Selbst stated that it was well documented in August 1953 that the Veteran's pes planus was aggravated by prolonged weight bearing and combat boots.  Despite the elimination of combat boots, Dr. Selbst noted that the Veteran continued to have pain in his feet as documented in September 1953 that necessitated a change in profile.  Dr. Selbst stated that the Veteran's pain continued throughout his military service and progressed from then on.  Dr. Selbst reiterated that, based on the military examiner's documentation of aggravation of the Veteran's pes planus by military duties, his previously asymptomatic pes planus became symptomatic more likely as a result of aggravation rather than a natural progression of the disease.

The Board points out that Dr. Selbst's report constitutes new and material evidence for this claim.  The Board finds that this evidence is new because it was not previously before VA decision makers.  Additionally, Dr. Selbst opined that the Veteran's pes planus was aggravated by military service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for bilateral pes planus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In regards to the fact that bilateral pes planus was noted at the time of the Veteran's entrance examination, the evidence establishes that bilateral pes planus preexisted active military service and he is not taken to have been in sound condition as it relates to this disability.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

The evidence also establishes that the Veterans' bilateral pes planus is acquired and not a congenital defect.  The only indication that the bilateral pes planus is congenital is the January 2007 VA examiner's characterization of the disability.  However, there was no explanation why the examiner considered the bilateral pes planus to be congenital.  Additionally, the other evidence of record including Dr. Johnston's opinion on the matter tends to show that the bilateral pes planus is acquired.  Therefore, the claim must be analyzed on the basis of whether the Veteran's preexisting bilateral pes planus was aggravated by his active military service.

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The service records show that the Veteran's bilateral pes planus was considered to be of the third degree and moderate to test at his entrance on to active duty.  However, no specific symptoms were identified at that time.  During service, the service records clearly document that the Veteran experienced symptoms associated with his bilateral pes planus, particularly pain on physical activity involving the feet.  However, symptoms exhibited during service that are merely representative of temporary flare-ups do not in and of themselves constitute sufficient evidence to show increased disability for purposes of an aggravation analysis.  See, e.g., Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the Veteran's case, the instances of experiencing pain in his feet appear to have been more than just flare-ups.  He received treatment, he had his duties changed, and he was limited from participating in certain physical activities.  In August 1953, the military treatment provider even characterized the Veteran's pes planus as having been "aggravated" by excess weight.  None of these aspects were readily evident at the time of his entrance examination.  Moreover, the Veteran continued to exhibit these types of complaints shortly after service at the July 1955 VA examination.

The January 2007 VA examiner's opinion on the matter is not particularly persuasive as the examiner indicated that it was both less likely as not and a 50/50 probability that the Veteran's pes planus was aggravated beyond natural progression.  Additionally, the examiner appeared to consider the pes planus congenital when the other evidence of record tends to show that it is acquired.  Thus, the Board does not accord the January 2007 much evidentiary weight.

The Board finds that Dr. Johnston's opinion and addendum is persuasive because he provided a detailed rationale for his opinion that there was no increase in disability.  However, he did indicate that the Veteran's persistent excess weight during service was in fact a stress that would increase the Veteran's pes planus.  Dr. Selbst's March 2011 opinion is equally persuasive as he explained why he felt that the Veteran's pes planus increased in severity during military service that finds support in the record.  The medical opinion evidence is in equipoise.  With consideration of the Veteran's and his wife's seemingly credible statements that his bilateral pes planus did in fact permanently increase in severity during service, and when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's preexisting bilateral pes planus as likely as not increased in severity during active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In view of this finding, the presumption of aggravation attaches for this claim.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The salient question becomes whether there is clear and unmistakable evidence that the increase in severity of the Veteran's bilateral pes planus during service was due to the natural progress of the condition.  The standard of clear and unmistakable evidence is an onerous one and requires a result that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

In his March 2011 report, Dr. Selbst also provided an opinion that the increase in severity of the Veteran's pes planus during service was not the result of the natural progression but was the result of being aggravated by the circumstances of service.  This opinion was made after a review of the evidence in the claims file and an examination of the Veteran, and was provided with detailed rationale.  This opinion alone makes the question debatable as to whether the Veteran's bilateral pes planus during service was due to the natural progress of the condition.  Because the clear and unmistakable evidence standard is a high one and the conclusion to the question is not undebatable, the Board finds that the increase in severity of the Veteran's bilateral pes planus during service was not clearly and unmistakably due to the natural progress of the condition.  Given this finding, the Board concludes that service connection for bilateral pes planus is warranted on the basis of a preexisting disability being aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

The Veteran's claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for bilateral pes planus is reopened; service connection for bilateral pes planus as a preexisting disability aggravated by service is granted.


REMAND

The Board finds it necessary to remand to the AOJ the reopened claim of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and the claim of service connection for an eye disorder other than left exotropia, non-comitant, paresis of internal and external rectus muscle, to include cataracts.

Initially, the Board notes that the February 2010 joint motion for remand determined that the RO and the Board adjudicated a claim of service connection for cataracts when the matter pertaining to left exotropia, non-comitant, paresis of internal and external rectus muscle was addressed.  However, the joint motion indicated that the cataracts claim should have been developed as a "new" claim rather than adjudicated as a claim on a new and material basis as the Board did in the April 2009 decision.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims based upon distinctly diagnosed diseases or injuries cannot be considered the same for purposes of addressing the reopening of a previously denied claim.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  This is so even if the diseases or injuries involve overlapping symptomatology.  Id.  The Federal Circuit indicated that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear.  Id. at 1332-33.  

In consideration of Boggs and the joint motion, there are two issues on appeal regarding the eyes.  There is the reopened claim of service connection for the specific disability of left exotropia, non-comitant, paresis of internal and external rectus muscle.  Additionally, there is the "new" claim of service connection for an eye disorder other than left exotropia, non-comitant, paresis of internal and external rectus muscle, to include cataracts.

In light of the characterization of the two claims, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate the claims of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and an eye disorder other than left exotropia, non-comitant, paresis of internal and external rectus muscle, to include cataracts.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In regards to the claimed eye disorders, "exotropia" is strabismus in which there is permanent deviation of the visual axis of one eye away from that of the other, resulting in diplopia; called also divergent or external strabismus, and walleye.  Dorland's Illustrated Medical Dictionary 656 (30th ed. 2003).  "Strabismus" is a deviation of the eye which the patient cannot overcome.  The visual axes assume a position relative to each other different from the required by the physiological conditions.  Id. at 1766.  A "cataract" is a partial or complete opacity on or in the lens or lens capsule of the eye, especially one impairing vision or causing blindness.  Id. at 306.

On remand, the Veteran should be scheduled for a VA eye examination to identify all of his current eye disorders.  For each disorder, including left exotropia, non-comitant, paresis of internal and external rectus muscle, and cataracts, the prospective examiner should address whether the disorder is a congenital or developmental defect, or an acquired eye disorder.  For each eye disorder that is found to be congenital in nature, an opinion should be provided that addresses whether the disorder was subject to a superimposed disease or injury during service.  See VAOPGCPREC 82-90.  For each acquired eye disorder, an opinion should be provided as to whether the disorder had its onset during, or was caused by, the Veteran's active military service.  Consideration should be given to the May 1954 incident involving the projector bulb shattering glass on the Veteran's face and the treatment for a laceration over the eye.

It appears that the Veteran receives regular treatment at the West Palm Beach VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate claims of service connection for left exotropia, non-comitant, paresis of internal and external rectus muscle, and an eye disorder other than left exotropia, non-comitant, paresis of internal and external rectus muscle, to include cataracts.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since May 2008) from the West Palm Beach VAMC and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA eye examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should identify all of the Veteran's current eye disorders.

With respect to each diagnosed eye disorder, the examiner should provide an opinion as to whether the disorder is a congenital or developmental defect, or an acquired eye disorder.

For each eye disorder that is found to be congenital in nature, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was subject to a superimposed disease or injury during service.

For each identified acquired eye disorder, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the May 1954 incident involving the projector bulb shattering glass on the Veteran's face and the treatment for a laceration over the eye.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


